Title: From Thomas Jefferson to Joseph Priestley, 18 January 1800
From: Jefferson, Thomas
To: Priestley, Joseph



Dear Sir
Philadelphia Jan. 18. 1800.

I have to thank you for the pamphlets you were so kind as to send me. you will know what I thought of them by my having before sent a dozen sets to Virginia to distribute among my friends. yet I thank you not the less for these which I value the more as they came from yourself. the stock of them which Campbell had was I believe exhausted the first or second day of advertising them. the papers of  Political arithmetic both in your’s & Mr. Cooper’s pamphlets are the most precious gifts that can be made to us; for we are running navigation-mad, & commerce-mad, and navy-mad, which is worst of all. how desireable is it that you could pursue that subject for us. from the Porcupines of our country you will receive no thanks; but the great mass of our nation will edify & thank you. how deeply have I been chagrined & mortified at the persecutions which fanaticism & monarchy have excited against you even here! at first I believed it was merely a continuance of the English persecution. but I observe that on the demise of Porcupine & division of his inheritance between Fenno & Brown, the latter (tho’ succeeding only to the federal portion of Porcupinism, not the Anglican which is Fenno’s part) serves up for the palate of his sect dishes of abuse against you as high-season as Porcupine’s were. you have sinned against church & king & can therefore never be forgiven. how sincerely have I regretted that your friend, before he fixed his choice of a position, did not visit the vallies on each side of the blue ridge in Virginia, as mr. Madison & myself so much wished. you would have found there equal soil, the finest climate & most healthy one on the earth, the homage of universal reverence & love, & the power of the country spread over you as a shield. but since you would not make it your country by adoption, you must now do it by your good offices. I have one to propose to you which will produce their good & gratitude to your [ages?], and in the way to which you have devoted a long life, that of spread[ing?] light among men.
We have in that state a college (Wm. & Mary) just well enough endowed to draw out the miserable existence to which a miserable constitution has doomed it. it is moreover eccentric in it’s position, exposed to bilious diseases as all the lower country is, & therefore abandoned by the public care, as that part of the country itself is in a considerable degree by it’s inhabitants. we wish to establish in the upper & healthier country, & more centrally for the state an University on a plan so broad & liberal & modern, as to be worth patronising with the public support, and be a temptation to the youth of other states to come, and drink of the cup of knolege & fraternize with us. the first step is to obtain a good plan; that is a judicious selection of the sciences, & a practicable grouping of some of them together, & ramifying of others, so as to adapt the professorships to our uses, & our means. in an institution meant chiefly for use, some branches of science, formerly esteemed, may be now omitted, so may others now valued in Europe, but useless to us for ages to come. take, as an example of the former, the Oriental learning, and of the latter almost the  whole of the institution proposed to Congress by the Secretary of war’s report of the 5th. inst. now there is no one to whom this subject is so familiar as yourself. there is no one in the world who equally with yourself unites this full possession of the subject with such a knolege of the state of our existence, as enables you to fit the garment to him who is to pay for it & to wear it. to you therefore we address our sollicitations. and to lessen to you as much as possible the ambiguities of our object, I will venture even to sketch the sciences which seem useful & practicable for us, as they occur to me while holding my pen. Botany. Chemistry. Zoology. Anatomy. Surgery. Medecine. Natl. Philosophy. Agriculture. Mathematics. Astronomy. Geology. Geography. Politics. Commerce. History. Ethics. Law. Arts. Fine arts. this list is imperfect because I make it hastily, and because I am unequal to the subject. it is evident that some of these articles are too much for one professor & must therefore be ramified; others may be ascribed in groupes to a single professor. this is the difficult part of the work, & requires a hand perfectly knowing the extent of each branch, & the limits within which it may be circumscribed; so as to bring the whole within the powers of the fewest professors possible, & consequently within the degree of expence practicable for us. we should propose that the professors follow no other calling, so that their whole time may be given to their academical functions: and we should propose to draw from Europe the first characters in science, by considerable temptations, which would not need to be repeated after the first set should have prepared fit successors & given reputation to the institution. from some splendid characters I have received offers most perfectly reasonable & practicable.
I do not propose to give you all this trouble merely of my own head. that would be arrogance. it has been the subject of consultation among the ablest and highest characters of our state, who only wait for a plan to make a joint & I hope succesful effort to get the thing carried into effect. they will recieve your ideas with the greatest deference & thankfulness. we shall be here certainly for two months to come; but should you not have leisure to think of it before Congress adjourns, it will come safely to me afterwards by post, the nearest post office being Milton.
Will not the arrival of Dupont tempt you to make a visit to this quarter? I have no doubt the Alarmists are already whetting their shafts for him also, but their glass is nearly run out; and the day I believe is approaching when we shall be as free to pursue what is true wisdom as the effects of their follies will permit: for some of them we shall be forced to wade through because we are immerged in them.

Wishing you that pure happiness which your pursuits and circumstances offer, and which I am sure you are too wise to suffer a diminution of by the pigmy assaults made on you, and with every sentiment of affectionate esteem & respect I am Dear Sir
Your most obedt. & most humble servt

Th: Jefferson

